The motion of the Department of Social and Rehabilitative Services to affirm the judgment below pursuant to Rule 16(g) is denied.
This case is assigned to the calendar for March 6, 1978, 9:30 a.m., for oral argument. The petitioner, Shirlee Zolnierz, is ordered to appear and show cause why her appeal should not be dismissed in view of the fact that there was evidence to support the finding of the trial justice that the best interest of the children would dictate that their custody remain with the Department of Social and Rehabilitative Services, Child Welfare Services. See Zinni v. Zinni, 103 R.I. 417, 238 A.2d 373 (1968).